DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
.
Response to Arguments
Applicant’s arguments, see remarks page 9 last paragraph, filed 4/13/2922, with respect to the prior art of Kitamura et al (US 2017/0309501, Keech et al (US 2016/0035587), and Doh (US 6,675,817) singly or in combination fails to teach or fairly suggest a plurality of current plates that are not in contact with the conveyor and the semiconductor substrates have been fully considered and are persuasive.  The previous prior art rejections have been withdrawn. 

Claim Interpretation
Recall the original specification recites that the current plates are illustrated as 100a-100d in gap region Ga, Gb between a conveyer 42 and a sidewall 10a, 10b of the processing tank on both sides of the conveyer as viewed in Fig. 6 (where the current plates are located above the substrates as recited in claim 1). In the specification page 11, lines 6-30 the current plates can block a chemical from flowing towards the conveyer plate or a connection plate, and can thereby keep the chemical on the side of the semiconductor substrates. As a result, the current plates can cause a flow of the chemical in the vicinities of the conveyer plate and the connection plate to be similar to flows of the chemicals in the middle portion of the array of the semiconductor substrates. This interpretation of the current plates was also emphasized in the Remarks dated 12/1/2021 page 3 paragraphs 2 and 3.


Allowable Subject Matter
Claims 1-8 and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a substrate processing device with the combination of a processing tank, a conveyer, and a plurality of current plates where the conveyor transports the semiconductor substrate into or out of the processing tank by moving the substrate up or down.  The plurality of current plates are arranged on at least either one end side or the other end side of an array of the semiconductor substrates. The current plates being provided in a first gap region above the semiconductor substrates in gaps between the conveyer and a sidewall of the processing tank on both sides of the conveyer as viewed from an array direction of the semiconductor substrates, wherein the conveyer transports the semiconductor substrates into or out of the processing tank by moving the semiconductor substrates up or down, and the current plates are provided at locations where the current plates are not in contact with the conveyer and the semiconductor substrates. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sugiyama et al (US 10,160,012) teaches a semiconductor processing apparatus where a current plate 6 is provided in Fig. 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716